Exhibit 4.1 EXECUTION VERSION INDENTUREDated as of August 9, 2017AmongTOPS MARKETS II CORPORATIONTOPS HOLDING LLC,THE GUARANTORS PARTY HERETOandU.S. BANK NATIONAL ASSOCIATION,as Trustee 9.000% SENIOR AMORTIZING NOTES DUE 2021 CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) (c) N.A. 311(a) (b) (c) N.A. 312(a) (b) (c) 313(a) (b)(1) N.A. (b)(2) 7.06; 7.07 (c) 7.06; 12.02 (d) 314(a) 12.02; 12.05 (b) (c)(1) (c)(2) (c)(3) N.A. (d) (e) (f) N.A. 315(a) (b) 7.05; 12.02 (c) (d) (e) 316(a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) 2.12; 9.04 317(a)(1) (a)(2) (b) 318(a) (b) N.A. (c) N.A. means not applicable. *This Cross-Reference Table is not part of the Indenture. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 30 Section 1.03 Incorporation by Reference of Trust Indenture Act 30 Section 1.04 Rules of Construction. 31 Section 1.05 Acts of Holders 31 ARTICLE 2 THE NOTES Section 2.01 Form and Dating; Terms 33 Section 2.02 Execution and Authentication 34 Section 2.03 Registrar and Paying Agent 34 Section 2.04 Paying Agent to Hold Money in Trust 35 Section 2.05 Holder Lists 35 Section 2.06 Transfer and Exchange 35 Section 2.07 Replacement Notes 47 Section 2.08 Outstanding Notes 47 Section 2.09 Treasury Notes 48 Section 2.10 Temporary Notes 48 Section 2.11 Cancellation 48 Section 2.12 Defaulted Interest 49 Section 2.13 CUSIP and ISIN Numbers 49 ARTICLE 3 REDEMPTION Section 3.01 Notices to Trustee 49 Section 3.02 Selection of Notes to Be Redeemed or Purchased 50 Section 3.03 Notice of Redemption 50 Section 3.04 Effect of Notice of Redemption 51 Section 3.05 Deposit of Redemption or Purchase Price 52 Section 3.06 Notes Redeemed or Purchased in Part 52 Section 3.07 Optional Redemption 52 Section 3.08 Mandatory Redemption Prior to Maturity; Mandatory Sinking Fund. 53 ARTICLE 4 COVENANTS Section 4.01 Payment of Principal, Premium and Interest 53 Section 4.02 Corporate Existence 53 -i- Section 4.03 Limitation on Indebtedness 54 Section 4.04 Limitation on Restricted Payments 58 Section 4.05 Limitation on Transactions with Affiliates 63 Section 4.06 Limitation on Liens 64 Section 4.07 Limitation on Sale of Assets 65 Section 4.08 Additional Guarantees 67 Section 4.09 Purchase of Notes upon a Change of Control 67 Section 4.10 Reserved 69 Section 4.11 Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries 69 Section 4.12 Limitation on Unrestricted Subsidiaries 71 Section 4.13 Provision of Financial Information 72 Section 4.14 Statement by Officers as to Default 74 ARTICLE 5 SUCCESSORS Section 5.01 Consolidation, Merger or Sale of Assets 74 Section 5.02 Successor Substituted 76 ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01 Events of Default 76 Section 6.02 Acceleration 78 Section 6.03 Other Remedies 79 Section 6.04 Waiver of Past Defaults 79 Section 6.05 Control by Majority 79 Section 6.06 Limitation on Suits 79 Section 6.07 Rights of Holders of Notes to Receive Payment 80 Section 6.08 Collection Suit by Trustee 80 Section 6.09 Restoration of Rights and Remedies 80 Section 6.10 Rights and Remedies Cumulative 80 Section 6.11 Delay or Omission Not Waiver 80 Section 6.12 Trustee May File Proofs of Claim 81 Section 6.13 Priorities 81 Section 6.14 Undertaking for Costs 81 ARTICLE 7 TRUSTEE Section 7.01 Duties of Trustee 82 Section 7.02 Rights of Trustee 83 Section 7.03 Individual Rights of Trustee 84 Section 7.04 Trustee’s Disclaimer 84 Section 7.05 Notice of Defaults 84 Section 7.06 Reports by Trustee to Holders of the Notes 84 Section 7.07 Compensation and Indemnity 85 -ii- Section 7.08 Replacement of Trustee 86 Section 7.09 Successor Trustee by Merger, Etc 86 Section 7.10 Eligibility; Disqualification 87 Section 7.11 Preferential Collection of Claims Against Issuers 87 ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance 87 Section 8.02 Legal Defeasance and Discharge 87 Section 8.03 Covenant Defeasance 88 Section 8.04 Conditions to Legal or Covenant Defeasance 88 Section 8.05 Deposited Money and Government Securities to Be Held in Trust; Other Miscellaneous Provisions 89 Section 8.06 Repayment to Issuers 90 Section 8.07 Reinstatement 90 ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01 Without Consent of Holders of Notes 90 Section 9.02 With Consent of Holders of Notes 91 Section 9.03 Compliance with Trust Indenture Act 92 Section 9.04 Effect of Consents 92 Section 9.05 Notation on or Exchange of Notes 92 Section 9.06 Trustee to Sign Amendments, Etc 93 ARTICLE 10 GUARANTEES Section 10.01 Guarantee 93 Section 10.02 Limitation on Guarantor Liability 95 Section 10.03 Execution and Delivery 95 Section 10.04 Subrogation 96 Section 10.05 Benefits Acknowledged 96 Section 10.06 Release of Guarantees 96 ARTICLE 11 SATISFACTION AND DISCHARGE Section 11.01 Satisfaction and Discharge 97 Section 11.02 Application of Trust Money 98 ARTICLE 12 MISCELLANEOUS -iii- Section 12.01 Trust Indenture Act Controls 98 Section 12.02 Notices 98 Section 12.03 Communication by Holders of Notes with Other Holders of Notes 99 Section 12.04 Certificate and Opinion as to Conditions Precedent 99 Section 12.05 Statements Required in Certificate or Opinion 99 Section 12.06 Rules by Trustee and Agents 99 Section 12.07 No Personal Liability of Directors, Officers, Employees and Stockholders Section 12.08 Governing Law; Waiver of Jury Trial; Consent to Jurisdiction Section 12.09 Force Majeure Section 12.10 Successors Section 12.11 Severability Section 12.12 Counterpart Originals Section 12.13 Table of Contents, Headings, Etc Section 12.14 USA Patriot Act EXHIBITS Exhibit A Form of Note Exhibit B Form of Certificate of Transfer Exhibit B-1 Form of Certificate for Acquiring Institutional Accredited Investor Exhibit C Form of Certificate of Exchange Exhibit D Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors -iv- INDENTURE, dated as of August 9, 2017, among Tops Markets II Corporation, a Delaware corporation (“Tops Markets II”), Tops Holding LLC, a Delaware limited liability company (the “Company”), Tops Holding II Corporation, a Delaware corporation (“Holdings”), the Guarantors (as defined herein) listed on the signature pages hereto and U.S. Bank National Association, a national banking association duly organized and existing under the laws of the United States of America, as Trustee. W I T N E S S E T H WHEREAS, the Issuers have duly authorized the creation of an issue of $67,511,000 aggregate principal amount of 9.000% Senior Amortizing Notes due 2021 (the “Notes”); WHEREAS, the Issuers, Holdings and the Guarantors have duly authorized the execution and delivery of this Indenture; WHEREAS, all things necessary (i) to make the Notes, when executed by the Issuers and authenticated and delivered hereunder and duly issued by the Issuers, the valid obligations of the Issuers, and (ii) to make this Indenture a valid agreement of the Issuers, Holdings and the Guarantors all in accordance with their respective terms, have been done; and NOW, THEREFORE, the Issuers, Holdings, the Guarantors and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the Notes.
